         Case 2:20-cv-10877-AS Document 8 Filed 12/02/20 Page 1 of 1 Page ID #:35

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-10877-AS                                              Date     December 2, 2020
 Title          Trendmood, Inc. v. Samantha Rabinowitz et al




 Present: The Honorable      Alka Sagar, United States Magistrate Judge
                     Alma Felix                                                      N/A
                    Deputy Clerk                                        Court Reporter / Recorder
                Attorneys for Plaintiff:                                Attorneys for Defendant:
                           N/A                                                      N/A


 Proceedings:             (In Chambers) ORDER



         This action has been assigned to the calendar of Magistrate Judge Alka Sagar under the Civil Consent
Pilot Project. The parties are reminded to review the time requirements for consent set forth in the Notice
to Counsel that was issued at the time of the filing of the complaint. Plaintiff is instructed to forthwith serve
a copy of this Order on all parties that have already been served with the summons and complaint, or to serve
all parties with a copy of this Order at the time of service of the summons and complaint.




                                                                                           0       :     00

                                                             Initials of Preparer               AF




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                     Page 1 of 1
